DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding Claim 28, the claim limitation “fully heat treated (FHT)” is defined as having undergone annealing draw cycles in an air furnace at 650 C for 5 hr and 1580 C for 15 hr (Page 11, Lines 1-6). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "millimeter-sized grains" in claim 23 is a relative term which renders the claim indefinite.  The term "millimeter-sized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if applicant is specifically requiring the grains be 1 millimeter long, or if applicant is 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimke et al. (US3428498) in view of Yang et al. (US5520748) and in further view of Chu et al. 
Regarding Claims 16, 21-22, Heimke teaches a sintered permanent alnico magnet which is considered cubic polycrystalline and anisotropic, as taught in claim 1, “sintered permanent alnico magnets consisting of a monocrystal or few massive crystals oriented with a (100) direction parallel to the direction of a magnetic field”. Anisotropic, is considered to be defined as a having a physical property that has a different value when measured in different directions such as how wood is stronger along the grains than across it. In the case of magnets, anisotropic magnets have different magnetic properties along different directions. Since, the sintered magnet of Heimke has aligned, columnar grains that are magnetized in a magnetic field during heat treatment (Col. 3, Lines 28-54), the magnet of the prior art is considered to be anisotropic. 
Regarding the limitation of the sintered magnet having an essentially full density of at least 98%, Heimke teaches the magnet is sintered at 1320 C for 7 hours under vacuum (Col. 3, Lines 39-55), but does not teach the density of the sintered magnet. However, Yang teaches an alnico permanent magnet which is sintered at 1100-1350 C to ensure sufficient densification (Col. 3, Lines 25-30) which improves magnetic properties (See Col. 6, Lines 55-61) and teaches a near full density of 7.3 g/cm3 for each inventive example (Table 2) for Alnico 5, which has a density of 7.3 g/cm3. Therefore it would have been obvious to one of 
Regarding the claimed limitation of having a claimed alignment preference toward a <001> crystallographic direction, Heimke teaches the sintered magnet is subjected to a heat treatment in a magnetic field (Claim 1) but does not teach the alignment preference. However, Chu teaches a method of thermomagnetically treating Alnico 8 alloys, and teaches that upon heat treatment at 800 C, rod like grains orient with elongation along the [001] direction and coarsened the grains (Page 1024, Col. 1, Lines 1-15) where the predominant direction of the grains is in the [001] direction (See Figure 2a-d) considered to read on an alignment preference within 15 degrees of the [001] crystallographic direction. This treatment is done for the purpose of decreasing the mean particle diameter and increase the mean aspect ratio for the purpose of increasing the coercive force of the magnet. (Abstract) Therefore, it would have been obvious to one of ordinary skill in the art to orient the columnar grains of Heimke in the <001> crystallographic direction as claimed for the purpose of improving the coercive force of the alnico magnet of Heimke. Coarsed grains are considered to be enlarged. 
Regarding Claim 23
Regarding Claims 24-25, Hiemle teaches a pre-alloyed alnico composition (Col. 1, Lines 25-30) which encompasses the claimed composition for the following elements: 
Element
Claimed Range (%wt)
Prior Art Range (%wt)
Al
7-8
5-11
Ni
13-15
11-20
Co
24-42
15-42
Cu
0-3
0-6
Ti
0-8
0-8
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 


Claims 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimke et al. in view of Yang et al. (US5520748) and in further view of Chu et al. as applied to Claim 25 above, in further view of Dillon ("Effects of heat treatment and processing modifications on microstructure in alnico 8H permanent magnet alloys for high temperature applications." (2014)). 
Regarding Claim 26, Heimke teaches the use of pre-alloyed alnico powder to be sintered, but does not teach the powder was made by gas atomization 
Regarding Claim 27, Heimke does not teach the presence of gamma phase in the grain boundaries. However, Dillon teaches the gamma phase can be avoided in alnico alloys by solutionizing or heat treating at 1250 C followed by quenching in order to remove initially formed gamma phase and to avoid nucleation of it after heat treatment (Page 66, Section 6.1). Therefore, it would have been obvious to one of ordinary skill in the art to perform solutionizing and quenching for the purpose of eliminating or greatly reducing the presence of gamma phase, which is harmful to the magnetic properties of alnico (See Page 9, Section 2.3.1 Gamma Phase). 
Regarding Claims 28-31, Dillon teaches a draw or low temperature annealing treatment can be performed in a range of 650-550 C with a ramp down for alnico alloys, and achieves optimal magnetic properties, such as enhancing coercivity. (Page 20-21, Section 2.5.3). Therefore it would have been obvious to one of ordinary skill in the art to fully heat treat by drawing for the purpose of optimizing magnetic properties such as coercivity after magnetization heat treatment. 

Regarding Claim 31, Heimke teaches a BH Max of more than 5.5 x 10^6 guass-oersteds (Col. 3, Lines 50-55), which overlaps with the claimed range of 6.4 MGOe or more. Alternatively, Since Heimke in view of Dillon teaches a fully heat treated sintered alnico alloy of similar composition made by substantially identical methods, one of ordinary skill in the art would expect the claimed properties to be present under the expectation that products made by similar methods have similar properties. (See MPEP 2112.01(I)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738   
                                                                                                                                                                                                     /SALLY A MERKLING/SPE, Art Unit 1738